74:




          OFFICE   OF THE ATTORNEY GENERAL      OF TEXAS
                             AUSTIN
GROVERSELLERS
ATTORNEY GENERAL




!Ioaorablo IL L. Binrat,   J?.
SountyAudito
Polkcounty
uvtnguten,
         Tama




                             \
                                          I




           %ke&&           Auditorthe autharity to disep-
       prwe balm,    olalm or aooount8again.& tha Oount7
       unless se& i   b lllr ,
                             o la lmo r lo o o untr
                                                 ua n ~o h r a ed
       o noanpetltlva    bids."
          Ue dlmot your attentlcnto the f01loM~    statutea
pertam     to the purchase of varlam supplier on ouawtltive
bids, Road & Brldga msterlels,pFo$eotamrpeoting   publlo
.                                                                              74

    l!onorstile
             E. L. Binson, Jr., Page 2


    4%zrovamats,and other nsterUil8. -80 statutesare Art10108
    1m, xX9, 2368s, 3399, 3899h.and 2358-2367,lnolualve,Vemum*s
    .imotetedCivil Statuter. Hsmtofom, this Departmenthas rendered
    ssveml opl.nlo~,oonstruimgthe toawgobg statutesand anwerlng
    qucstlom rirrilibc
                     to ths qwttlons prwentod In pour,lnwlry. We
    call 7oul-attenttonto our Opiniqnsuo. O-770, O-1591, O-1597,
    C-5753,and O-3401.and enoloseooplesof these 0pInIoasfor your
    convenlenos.
              ,For ths purposssof this opinion,va deea It ummoessary
    to quote the foregoIng statutes OF dlsouss them rt lea&h as they
    am quoted an4 fully dlscusssd In the ‘Soa’o@ng opiaims.
               Article 1659 authorIs wergen0y'pumhsses. It is
    wr opfaionttmt the energencypurchusesallovablevoulU be only
    in such amuat as vould be neoesesryto meet the needs of the
    couaty,or of an IndlvIdualoffloor, du.Wq the tfrm aeoesaax'ily
    involvedIn the purchase of suoh 8upplIesia ooalorrpltyvlth the
    ZitStUtO~ FcquiZ%lSSZlt8. Izt no event c8n suah ecpergoxv~ypuxdmse
    exosed the sus or Oae HundredFifty Ijollsrs($150.00). IpoersenoY
    ,?urchsses sre not requiredto be msde on oompetltlveblds. With
    the exceptIan@ eaergenoypurohsses  , It Is our opinion that both
    of the quertlonsstated In your lettershould be ansvemd In the
    affimntlve   and am SQ ansvered. &tIole 1661, Vernon’s Annotated
    Clvll Statuto3, provldest
              "He ohs11 not audft OF approvesny suoh ol.sitp
                                      0 providcrd by lav.
         unles):It hss been oontxuotect
         . . .
               Ttuquestl~ suttultted    inyourImauIry8m    very broad
    and gexierelIa the* toms, aad ve belleve that   the enolosedopti-
    ions ansver these quest$onra ond ths spsolfIoansvws glven your
    questlaarIn this opIaloamebasedoas8Icl oplnicms8nd theeu-
    thorltlesoltod thereIn. Itiyou have any spsafrioquestion on
    ubloh you dS8il-S our opinl~n, vhea tb 880~ Is prSSOXIt& t0 US
    vlth sll the ftmts In oonneotlontherevlth,ve vi11 be glsd to
    give auoh requcat our further consldembtloa.

                                                   Yours very truly,
                                                   AlTO-    (%%XlAL OF TEXAS

                                                       /-
                                                   *
                                                            Ax-dellWllllsms
                                     ,<   ?                      AeslatootL-‘
                     -     .,   --            /?
    iW/JCP
    z&c. 5